Exhibit 10.2
CONAGRA FOODS, INC.
2014 EXECUTIVE INCENTIVE PLAN  

1. Purpose.  The principal purposes of the ConAgra Foods, Inc. 2014 Executive
Incentive Plan (the “Plan”) are to provide incentives to participating eligible
officers of the Company who have significant responsibility for the success and
growth of the Company, to assist the Company in attracting, motivating and
retaining such officers on a competitive basis and to potentially preserve the
tax deductibility of incentive awards paid to eligible officers under Section
162(m) of the Code (as defined below).

2. Definitions. 

a. “Board” means the Board of Directors of ConAgra Foods, Inc.

b. “Code” means the Internal Revenue Code of 1986, as now in effect or as
hereafter amended from time to time. (All citations to Code sections are to such
sections as they are currently designated and any reference to such sections
shall include the provisions thereof as they may from time to time be amended or
renumbered as well as any successor provisions and any applicable regulations.)

c. “Committee” means the Human Resources Committee of the Board, or its
successor, or such other committee of the Board to which the Board delegates
power to act under or pursuant to the provisions of the Plan. Each member of the
Committee shall qualify as (i) an “outside director” for purposes of Code
Section 162(m), (ii) a “non-employee director” for purposes of Rule 16b-3 of the
Securities Exchange Act of 1934, as amended, and (iii) “independent” for
purposes of any rules and regulations of the stock exchange or other recognized
market or quotation system on which the common stock of ConAgra Foods, Inc. is
principally traded or quoted at the relevant time, except that the Board may
determine to have these qualification requirements satisfied by a subcommittee
of the Committee (and, in this case, any reference to “Committee” in the Plan
shall be deemed to be a reference to this subcommittee to the extent necessary
to satisfy these requirements).

d. “Company” means ConAgra Foods, Inc. and each of its Subsidiaries.

e. “ConAgra Foods, Inc.” means ConAgra Foods, Inc., a Delaware corporation and
its successor and assigns.

f. “Eligible Officer” means an employee of the Company who is considered an
officer of ConAgra Foods, Inc. within the meaning of Section 16 of the
Securities Exchange Act of 1934, as amended, and the rules and regulations
promulgated thereunder, and senior officers and other employees of the Company
performing similar duties for ConAgra Foods, Inc., in either case, who are
selected by the Committee for participation in the Plan.

g. “Fair Market Value” means, on any date, the closing price of the common stock
of ConAgra Foods, Inc. as reported on the New York Stock Exchange (or on such
other recognized market or quotation system on which the trading prices of the
common stock are traded or quoted at the relevant time) on such date. In the
event that there are no stock transactions reported on such exchange (or such
other system) on such date, Fair Market Value means the closing price on the
immediately preceding date on which stock transactions were so reported. The
Committee is authorized to adopt another Fair Market Value pricing method
provided such method is in compliance with the fair market value pricing rules
set forth in Code Section 409A.

h. “Participant” means an Eligible Officer participating in the Plan for a
performance period as provided in Sections 5 or 6.

i. “Plan” means this ConAgra Foods, Inc. 2014 Executive Incentive Plan, as
amended or amended and restated from time to time.

j. “Qualified Performance-Based Award” means an award (or a specified portion of
an award) to an Eligible Officer under the Plan that is intended to satisfy the
requirements for “qualified performance-based compensation” under Code
Section 162(m).

k. “Subsidiary” means any corporation, partnership, joint venture or other
entity in which ConAgra Foods, Inc. owns, directly or indirectly, 25% or more of
the voting power or of the capital interest or profits interest (within the
meaning of Code Section 414(c)) of such entity.

3. Administration of the Plan. The Committee shall have full power and authority
to administer and interpret the Plan and to adopt such rules, regulations and
guidelines for the administration of the Plan and for the conduct of its
business as the Committee deems necessary or advisable.  The Committee’s
interpretations of the Plan, and all actions taken and determinations made by
the Committee pursuant to the powers vested in it hereunder, shall be conclusive
and binding on all parties concerned, including the Company, its stockholders
and any person receiving an award under the Plan. The Committee may delegate its
responsibilities under the Plan to such individuals, including members of
management, as the Committee may appoint, provided that no delegation shall be
made with respect to an opportunity to receive either a Qualified
Performance-Based Award to the extent it would cause such award to fail to
qualify under Code Section 162(m), or any award to the extent it would cause
such award to fail to meet any other requirements referenced in the definition
of “Committee” that are applicable to the award. No member or former member of
the Committee or the Board shall be liable for any action or determination made
in good faith with respect to the Plan or any award granted under it.

4. Eligibility.  All Eligible Officers are eligible to participate in the Plan
for any performance period. For each performance period, the Committee, in its
discretion, shall select the Eligible Officers who shall participate in the
Plan. No Eligible Officer is guaranteed to be eligible to participate for any
performance period and an Eligible Officer who is selected by the Committee for
participation in one performance period may be excluded from participation in
any subsequent performance period.

5. Awards.

a. Establishment of Awards. For each award under the Plan, the Committee shall
specify: (i) the incentive award performance goal(s), which may vary by
Participant or by groups of Participants, and which shall be used to determine
the compensation payable under the award; (ii) the performance period over which
performance shall be determined in connection with the performance goal(s); and
(iii) the maximum compensation that may be paid in connection with the award
upon the achievement of the specified performance goal(s) during the performance
period. Subject to the maximum specified, the Committee may provide for a
threshold level of performance below which no amount of compensation will be
paid, and it may provide for the payment of differing amounts of compensation
for different levels of performance. The performance period for an award may be
a fiscal year, or it may be a period that is shorter or longer than a fiscal
year. The Committee may grant awards subject to performance goals that are
either Qualified Performance-Based Awards or are not Qualified Performance-Based
Awards. In the case of a Qualified Performance-Based Award, the Committee shall
establish in writing the terms described in this paragraph not later than
required by Code Section 162(m).

b. Performance Measures/Goals.

i. The performance measure(s) with respect to a Qualified Performance-Based
Award under the Plan shall consist of one or more or any combination of the
following performance measures: cash flow; free cash flow; operating cash flow;
earnings; market share; economic value added; achievement of annual operating
budget; profits; profit contribution margins; profits before taxes; profits
after taxes; operating profit; return on assets; return on investment; return on
equity; return on invested capital; gross sales; net sales; sales volume; stock
price; total stockholder return; dividend ratio; price-to-earnings ratio;
expense targets; operating efficiency; customer satisfaction metrics; working
capital targets; the achievement of certain target levels of innovation and/or
development of products; measures related to acquisitions or divestitures;
formation or dissolution of joint ventures; corporate bond rating by credit
agencies; debt to equity or leverage ratios; or financial performance measures
determined by the Committee that are sufficiently similar to the foregoing as to
be permissible under Code Section 162(m).

ii. If more than one individual performance measure is specified by the
Committee in defining performance goals for a Qualified Performance-Based Award,
the Committee shall also specify, in writing, whether one, all or some other
number of such performance goals must be attained in order for the performance
measures to be met. With respect to any award that is not intended to be a
Qualified Performance-Based Award, the Committee may use performance measures
that are different than those set forth above.

iii. Each performance goal may be described in terms of Company-wide objectives
or objectives that are related to the performance of the individual Participant
or of one or more of the Subsidiaries, divisions, departments, regions,
functions or other organizational units within the Company. Each performance
goal may be based upon growth, may be made relative to the performance of other
companies or subsidiaries, divisions, departments, regions, functions or other
organizational units within such other companies, may be made relative to an
index or one or more of the performance goals themselves, may be based on or
otherwise employ comparisons based on internal targets or the past performance
of the Company, and in the case of earnings-based measures, may use or employ
comparisons relating to capital, stockholders’ equity and/or shares outstanding,
investments or assets or net assets. The specific performance goal(s) and
measure(s) for each Qualified Performance-Based Award shall be established in
writing by the Committee within ninety days after the commencement of a
performance period (or within such other time period as may be required by Code
Section 162(m)) to which the performance goal(s) relates or relate. In the case
of a Qualified Performance-Based Award, each performance goal will be
objectively determinable to the extent required under Code Section 162(m).

c. Payment of Awards. Awards shall be payable following the completion of each
performance period (unless deferred consistent with Code Section 409A), and, for
Qualified Performance-Based Awards, only after certification in writing by the
Committee that the specified performance goal(s) established under the Plan was
or were achieved (and with any earnings on a deferred award limited as required
to comply with Code Section 162(m)). Unless the Committee specifies otherwise in
the terms of an award, payment shall be made on or before the later of (a) the
fifteenth day of the third month that begins after the month containing the end
of the applicable fiscal year (with the applicable fiscal year being the fiscal
year containing the end of the performance period for which performance is
certified), or (b) the fifteenth day of the third month that begins after the
end of the Participant’s tax year that contains the end of the performance
period for which performance is certified. Awards may be paid in cash or
securities. If an award is paid in securities, such payment shall be
accomplished by a grant under a ConAgra Foods, Inc. plan that expressly provides
for making grants of securities. Subject to the terms of such plan, grants or
awards of stock options or stock appreciation rights shall be based on a stock
price that is not less than the Fair Market Value on the date of grant. 
Notwithstanding the attainment of the specified performance goal(s), the
Committee has the discretion, for each Participant, to reduce some or all of an
award that would otherwise be paid.

d. Maximum Awards. Any provision of this Plan notwithstanding, in no event may
any Participant earn an aggregate award under this Plan in any fiscal year in
excess of $20,000,000 (such maximum award amount to be proportionately adjusted
for performance periods that are shorter or longer than a 12-month fiscal year,
with multiple incentive opportunities considered in the aggregate in the case
where multiple, overlapping performance periods are established hereunder).

e. Adjustments. In determining whether any performance goal(s) has or have been
satisfied with respect to Qualified Performance-Based Awards, the Committee may
exclude the effect of (i) any or all extraordinary items (as determined under
U.S. generally accepted accounting principles), and (ii) any other unusual or
nonrecurring items or events, including but not limited to: (A) charges, costs
or benefits or gains associated with: restructurings of the Company; litigation
or claim adjudication, judgments or settlements; mergers, acquisitions, or
divestitures; and material changes in business, operations, corporate or capital
structure; (B) foreign exchange or hedge-related gains and losses; (C) asset
write-downs; (D) discontinued operations; and (E) the cumulative effects of
accounting changes. In the case of Qualified Performance-Based Awards, the
exclusions and adjustments allowed by this Section 5(e) may only apply to the
extent the Committee specifies in writing (not later than the time performance
goals are required to be established) which exclusions and adjustments the
Committee will apply to determine whether a performance goal has been satisfied,
as well as an objective manner for applying them, or to the extent that the
Committee otherwise determines that they may apply without adversely affecting
the award’s status as a Qualified Performance-Based Award. To the extent that a
performance goal is based on an increase in the stock price of ConAgra Food,
Inc.’s common stock, then in the event of any stock dividend, stock split,
combination of shares, recapitalization or other change in the capital structure
of the Company, any merger, consolidation, spin-off, reorganization, partial or
complete liquidation or other distribution of assets (other than a normal cash
dividend), issuance of rights or warrants to purchase securities or any other
corporate transaction having an effect similar to any of the foregoing, the
Committee shall make or provide for such adjustments in such performance goals
as the Committee in its sole discretion may in good faith determine to be
equitably required in order to prevent dilution or enlargement of the rights of
Participants. In the case of a Qualified Performance-Based Award, this
adjustment shall apply only to the extent the Committee determines it will not
adversely affect the award’s status as a Qualified Performance-Based Award.

6. Special Rules. The Committee may establish rules and procedures for cases
where employment or eligibility begins after the start of a performance period,
or ends before payment of an award, to the extent they are consistent with the
following:

a. Newly Hired Officer. In the case of an Eligible Officer who is hired by the
Company after the beginning of a performance period, the Committee may in its
discretion designate such newly hired Eligible Officer as a Participant for that
performance period, provided that the newly hired Participant may be granted a
Qualified Performance-Based Award only to the extent the Participant’s period of
service during the performance period would not cause the performance goal(s)
for such award to be established later than permitted under Code Section 162(m).

b. Newly Eligible Officer. An Eligible Officer who is promoted, transferred or
otherwise changes positions and who becomes a Participant during the performance
period may, at the discretion of the Committee and under such rules as the
Committee may from time to time prescribe, be eligible for an award provided
that a promotion or job change cannot (i) increase the amount payable under a
Qualified Performance-Based Award as a result of satisfying the performance
goal(s) that is or are intended to satisfy Code Section 162(m), or (ii) cause
the performance goal(s) for a Qualified Performance-Based Award to be
established later than permitted under Code Section 162(m).

c. Termination of Employment. If an Eligible Officer terminates employment with
the Company prior to the end of a performance period, the terms of the award or
the rules established by the Committee shall apply to determine whether such
award is forfeited or paid in whole or in part; provided, however, that no
Qualified Performance-Based Award shall be paid in whole or in part prior to or
without regard to certification of attainment of the performance goal(s).

7. Miscellaneous Provisions.  The Company shall have the right to deduct from
the payment of all awards hereunder any federal, state, local or foreign taxes
required by law to be withheld with respect to such awards. Neither the Plan nor
any action taken hereunder shall be construed as giving any Eligible Officer any
right to be retained in the employ of the Company or in any specific position
with the Company. The costs and expenses of administering the Plan shall be
borne by the Company and shall not be charged to any award or to any Participant
receiving an award. Neither an award nor any other right or benefit under this
Plan shall be subject to alienation, sale, assignment, pledge, encumbrance or
charge, and any attempt to alienate, sell, assign, pledge, encumber or charge
the same shall be void and shall not be recognized or given effect by the
Company. The Plan shall be construed and administered in accordance with the
laws of the State of Delaware.

8. Effective Date, Amendments and Termination.  The Plan will become effective
on the date on which such Plan is approved by the stockholders of ConAgra Foods,
Inc. (provided that such approval occurs on or before June 30, 2015). The Plan
has been adopted and approved by the Board, subject to, and to be effective
upon, approval by ConAgra Foods, Inc.’s stockholders, which approval is expected
to be received at the 2014 annual meeting of ConAgra Foods, Inc.’s stockholders.
If such stockholder approval is not obtained on or before June 30, 2015, the
Plan shall terminate after such date and be of no further effect.

The Committee may at any time terminate or from time to time amend the Plan in
whole or in part, but no such action shall adversely affect any rights or
obligations with respect to any awards theretofore made under the Plan, except
with the consent of the Eligible Officer granted the award or to the minimum
extent necessary to comply with applicable law.  No such amendment or
modification, however, may be effective without approval of the stockholders of
ConAgra Foods, Inc. if such approval is necessary to comply with the
requirements of Code Section 162(m), including (a) any change to the
requirements as to eligibility for participation in the Plan, (b) any change to
the performance measures permissible under the Plan for payment of awards or
(c) any increase to the maximum amount that may be paid to a Participant for any
period under Section 5(d). The Plan shall continue in effect until terminated
hereby or by the Committee.

9. Code Section 409A. Unless the Committee expressly determines otherwise,
awards are intended to be exempt from Code Section 409A as short-term deferrals
and, accordingly, the terms of any awards shall be construed and administered to
preserve such exemption. To the extent the Committee determines that Code
Section 409A applies to a particular award granted under the Plan, then the
terms of the award shall be construed and administered to permit the award to
comply with Code Section 409A, including, if necessary, by delaying the payment
of any award payable upon separation from service to a Participant who is a
“specified employee” (as defined in Code Section 409A and determined
consistently for all Company arrangements that are subject to Code Section
409A), for a period of six months and one day after such Participant’s
separation from service (as defined in Code Section 409A, but treating the
Company as constituting a single service recipient unless the Committee timely
provides otherwise). In the event anyone is subject to income inclusion,
additional interest or taxes, or any other adverse consequences under Code
Section 409A (“Non-compliance”), then neither the Company, the Committee, the
Board nor its or their employees, designees, agents or contractors shall be
liable to any Participant or other persons in connection with any
Non-compliance, except to the extent the Non-compliance was the direct result of
any Company action or failure to act that was undertaken in bad faith.

